                                  UNITED STATES DISTRICT COURT
                                 CENTRAL DISTRICT OF CALIFORNIA

                                         CIVIL MINUTES - GENERAL
 Case No.         CV 18-02291-AB (AS)                                            Date    January 16, 2019
 Title            David Acosta v. Cornell, et. al.,




 Present: The Honorable          Alka Sagar, United States Magistrate Judge
                        Alma Felix                                                 N/A
                       Deputy Clerk                                      Court Reporter / Recorder
                Attorneys Present for Plaintiff:                    Attorneys Present for Defendants:
                             N/A                                                   N/A
 Proceedings:                 (IN CHAMBERS) ORDER TO SHOW CAUSE RE LACK OF
                              PROSECUTION


        On November 21, 2018, the Court issued an order dismissing Plaintiff’s First
Amended Complaint with leave to amend. (Docket Entry No. 9). Plaintiff was directed
to “file a Second Amended Complaint no later than 30 days from the date of this Order.”
Id. at 13. Plaintiff was “explicitly cautioned that failure to timely file a Second Amended
Complaint, or failure to correct the deficiencies described . . . , will result in a
recommendation that this action be dismissed for failure to prosecute and/or failure to
comply with court orders.” (Id. at 14).

      To date, Plaintiff has failed to file a Second Amended Complaint or request a further
extension of time to do so. Accordingly, Plaintiff is ORDERED TO SHOW CAUSE, in
writing, no later than February 19, 2019, why this action should not be dismissed with
prejudice for failure to prosecute. This Order will be discharged upon the filing of a Second
Amended Complaint that cures the deficiencies in the last pleading or upon the filing of a
declaration under penalty of perjury stating why Plaintiff is unable to file a Second Amended
Complaint. A copy of the Court’s November 21, 2018 Order is attached for Plaintiff’s
convenience.

      If Plaintiff no longer wishes to pursue this action, he may request a voluntary
dismissal pursuant to Federal Rule of Civil Procedure 41(a). A notice of dismissal form
//
//
//
CV-90 (10/08)                                  CIVIL MINUTES - GENERAL                                  Page 1 of 2
                               UNITED STATES DISTRICT COURT
                              CENTRAL DISTRICT OF CALIFORNIA

                                       CIVIL MINUTES - GENERAL
 Case No.       CV 18-02291-AB (AS)                                       Date   January 16, 2019
 Title          David Acosta v. Cornell, et. al.,

is attached for Plaintiff’s convenience. Plaintiff is warned that a failure to timely respond
to this Order will result in a recommendation that this action be dismissed with prejudice
under Federal Rule of Civil Procedure 41(b) for failure to prosecute and obey court
orders.

cc: André Birotte Jr.
    United States District Judge

                                                       .




                                                                                 0       :    00

                                                            Initials of                AF
                                                            Preparer




CV-90 (10/08)                               CIVIL MINUTES - GENERAL                           Page 2 of 2
